DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10 recites the limitation "the mounting frame" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, the examiner notes that the claim depends from itself and therefore, the metes and bounds of the claim cannot be clearly discerned.  Claims 12-13 depend from claim 11 and therefore inherit the deficiencies thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fietz et al. (US 2020/0100594).  Regarding claims 1 and 15, Fietz teaches a motorized seat, comprising: a seat body having a lower seat area (53) and an upper seat back (78); a left armrest (104) operably coupled to the seat body (see Figure 1), the left armrest having a left armrest motor (see paragraph [0097] – see Figures 6, 11 and 12 for independent armrest movement); a right armrest (102) operably coupled to the seat body (see Figure 1), the right armrest having a right armrest motor (see paragraph [0097] – see Figures 6, 11 and 12 for independent armrest movement); and a footrest (70) operably coupled to the .

Regarding claims 16-17, Fietz teaches wherein the inboard side of the left motorized armrest rests is configured to face the left side stow surface (see Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 10-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fietz et al. (US 2020/0100594) in view of Piaulet et al. (US 8954239).  Regarding claims 2 and 18, it is described above what is disclosed by Fietz; however, the reference does not distinctly disclose a second footrest motor configured to move the footrest between a footrest lowered position and a footrest extended lower position.
Piaulet, in a similar field of endeavor, teaches a seat having a footrest having a first and a second (30) footrest motor, the second footrest motor configured to move the footrest between a footrest lowered position and a footrest extended lower position (see Figure 1, item 18; also see column 4, lines 37-43).  It would have been obvious to one having ordinary skill in the art to modify the footrest of Fietz to include a second footrest section to extend and add to the comfort of a user, the second footrest section having its own motor configured to move the second section in order to give the user more control over the movement and comfort of the seat.

Regarding claim 4, Piaulet further teaches wherein the footrest motor is configured to move a first footrest portion and the second footrest motor is configured to move a second footrest portion (see items 28 and 30; see Figure 1).

Regarding claim 10, Piaulet further teaches wherein the footrest includes a first footrest portion and a second footrest portion, wherein the second footrest portion is attached to the mounting frame (see Figure 1).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fietz et al. (US 2020/0100594) in view of First (US 2013/0113251).  Regarding claim 9, it is described above what is disclosed by Fietz; however, the reference does not distinctly disclose wherein the seat body, the left armrest, and the right armrest include a water-resistant covering.  
First, in a similar field of endeavor, teaches a seat having coverings thereon which are water resistant (see paragraph [0014]).  The coverings can be on the seat body and the armrests.  It would have been obvious to one having ordinary skill in the art to modify the covering on the seat to be water-resistant in order to protect the seat from accidental spills by the user.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fietz et al. (US 2020/0100594) in view of Nasca et al. (US 2018/0105069).  Regarding claims 14 and 19, it is described above what is disclosed by Fietz; however, the reference does not distinctly disclose a headrest operably coupled to the seat body, the headrest having a headrest motor.
Nasca, in a similar field of endeavor, teaches a seat having a headrest operably coupled to a seat body, the headrest having a headrest motor (see Figure 2D and paragraph [0026]).  It would have been obvious to one having ordinary skill in the art to modify the headrest portion of the seatback of Fietz to include a motor (as in Nasca) in order to be able to automatically adjust the height of the seat to accommodate various sized users.

Allowable Subject Matter
Claims 3, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 5-8, the examiner notes that the prior art does not distinctly disclose gear mechanisms configured to rotate the armrests from a stowed to lowered position.  Rather, gears are illustrated for the pivoting and lateral movement of the armrests.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARK R WENDELL/Primary Examiner, Art Unit 3636